Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 12/10/2020.
2.  Claims 1-16 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu U.S Publication No. 2020/0065443.
As to claim 1, Liu teaches a moving object simulation method comprising: 
(a) a simulation preprocessing step in which a first server (…simulation hardware 17 and traffic signaling control system 19 can be located at the same facility (e.g., computing facility 16 or municipal facility 18) and/or may be carried out using the same set of hardware, such as a group of servers or computers…, paragraph 0070 page 6) generates environment information for simulation target, including at least one of road data, nearby vehicle data, nearby pedestrian data, nearby obstacle data, nearby traffic light data, nearby sign data, and event data (…running a real-time simulation in synchronicity with the operation of the CAV on the roadway, with the simulation using a mapped model of the roadways and traffic control systems used in the test along with real-time vehicle status information from the CAV under test. With that information, the simulation may add virtual elements, such as other vehicles moving along the roadways, and may provide these virtual elements back to the CAV, again in real-time, to act as sensor input data to the CAV such that the CAV views these additional simulated vehicles and other objects as real objects existing in its operating environment…, paragraph 0047 page 3) for a predetermined period of time (…vehicles 10,11 may be configured to periodically send GNSS information/TL data to computing facility 16. For example, the vehicle may send this information to the computing facility every 100 ms in the form of a Basic Safety Message (BSM)…, paragraph 0058 page 4); and 
(b) a simulation step in which a second server (…simulation hardware 17 and traffic signaling control system 19 can be located at the same facility (e.g., computing facility 16 or municipal facility 18) and/or may be carried out using the same set of hardware, such as a group of servers or computers…, paragraph 0070 page 6) calculates sensor unit output data of a simulation target vehicle, according to movement of the simulation target vehicle, for the predetermined period of time using the environment information (…The simulation of the operating environment of the CAV may generally be carried out by (1) receiving vehicle status information from a connected real vehicle as it moves along a roadway, wherein the vehicle status paragraphs 0048-0049 page 3). 
As to claim 2, Liu further teaches the step (b) is performed after the step (a) (paragraphs 0047-0048 page 3), the step (a) further includes: a step for storing the environment information (…A database at the computing facility 16 (e.g., at simulation hardware 17) can store vehicle information (e.g., GNSS information, other TL paragraph 0071 pages 6-7), and in the step (b), by using the environment information stored in the step (a), the second server reduces computational processing load for simulation (…The simulation of the operating environment of the CAV may generally be carried out by (1) receiving vehicle status information from a connected real vehicle as it moves along a roadway, wherein the vehicle status information includes location data indicating a location of the real vehicle on the roadway, and (2) generating a simulated environment of the real vehicle on the roadway using a mapped model of the roadway and the vehicle status information, wherein the simulated environment includes one or more virtual vehicles. This simulation of the real vehicle's operating environment may be used for a number of different purposes, one of which is for testing of the CAV on the roadway. Thus, in at least in some embodiments, the method may include sending portions of the simulated environment, including the one or more virtual vehicles, to the CAV for use by the CAV as sensor data indicative of its surrounding environment, whereby the CAV operates in an augmented reality that includes the one or more virtual vehicles. Other virtual objects may be included in addition to or in lieu of the virtual vehicle(s).  After receiving these certain components or portions of the simulated environment, the real CAVs may be expected to behave in a manner consistent with the received simulated virtual vehicles or other objects, and the responses of the CAVs may be measured and used for validation and improvements of the CAV operation. The simulated virtual objects used in the simulated environment may include virtual CAVs, virtual non-connected vehicles, virtual paragraphs 0048-0049 page 3). 
As to claim 3, Liu further teaches the first server and the second server are the same server (…simulation hardware 17 and traffic signaling control system 19 can be located at the same facility (e.g., computing facility 16 or municipal facility 18) and/or may be carried out using the same set of hardware, such as a group of servers or computers…, paragraph 0070 page 6). 
As to claim 4, Liu further teaches the step (a) and the step (b) are simultaneously performed (paragraphs 0047-0048 page 3), and the environment information used in the step (b) is received by the second server in real time from the first server, thereby reducing the computational processing load of the second server for simulation (…running a real-time simulation in synchronicity with the operation of the CAV on the roadway, with the simulation using a mapped model of the roadways and traffic control systems used in the test along with real-time vehicle status information from the CAV under test. With that information, the simulation may add virtual elements, such as other vehicles moving along the roadways, and may provide these virtual elements back to the CAV, again in real-time, to act as sensor input data to the CAV such that the CAV views these additional simulated vehicles and other objects as real objects existing in its operating environment…, paragraph 0047 page 3). 
As to claim 5, Liu further teaches the first server and the second server are separate servers (computing facility 16 and municipal facility 18, Fig. 1A and associated specifications). 
As to claim 6, Liu further teaches the environment information includes simulation time data such that the simulation time of the step (a) and the step (b) are synchronized (…running a real-time simulation in synchronicity with the operation of the CAV on the roadway, with the simulation using a mapped model of the roadways and traffic control systems used in the test along with real-time vehicle status information from the CAV under test. With that information, the simulation may add virtual elements, such as other vehicles moving along the roadways, and may provide these virtual elements back to the CAV, again in real-time, to act as sensor input data to the CAV such that the CAV views these additional simulated vehicles and other objects as real objects existing in its operating environment…, paragraph 0047 page 3). 
As to claim 7, Liu further teaches the simulation target vehicle is an autonomous vehicle (…the testing of real connected autonomous vehicles (CAVs) on roadways using augmented reality to add simulated environmental objects such as additional vehicles, pedestrians, and other obstructions to the nearby surroundings seen by the vehicle under test…, paragraph 0047 page 3). 
As to claim 8, Liu further teaches the sensor unit includes at least one of lidar, radar (…the input from Radar or Lidar sensors…, paragraph 0084 pages 8-9), GPS (…the GNSS module 32 may be a global positioning system (GPS) module that receives GPS signals from GPS satellites that are a part of the U.S. GPS satellite system…, paragraph 0057 page 4), and camera sensors (…Roadside detector 24 may paragraph 0067 page 6). 
As to claim 9, Liu further teaches receiving simulation configuration information including at least one of simulation target vehicle information, sensor unit information of a simulation target vehicle, and vehicle driving control algorithm information (…The simulation of the operating environment of the CAV may generally be carried out by (1) receiving vehicle status information from a connected real vehicle as it moves along a roadway, wherein the vehicle status information includes location data indicating a location of the real vehicle on the roadway, and (2) generating a simulated environment of the real vehicle on the roadway using a mapped model of the roadway and the vehicle status information, wherein the simulated environment includes one or more virtual vehicles. This simulation of the real vehicle's operating environment may be used for a number of different purposes, one of which is for testing of the CAV on the roadway. Thus, in at least in some embodiments, the method may include sending portions of the simulated environment, including the one or more virtual vehicles, to the CAV for use by the CAV as sensor data indicative of its surrounding environment, whereby the CAV operates in an augmented reality that includes the one or more virtual vehicles. Other virtual objects may be included in addition to or in lieu of the virtual vehicle(s).  After receiving these certain components or portions of the simulated environment, the real CAVs may be expected to behave in a manner consistent with the received simulated virtual vehicles or other objects, and the responses of the CAVs may be measured and used for validation and paragraphs 0048-0049 page 3) from a user either before or after the step (a) (…the operator or user of vehicles 10,11…, paragraph 0064 page 5). 
As to claim 10, Liu further teaches the simulation target vehicle information includes at least one of a type, shape, size, wheelbase, height, and center of mass of a vehicle (…other messages that contain vehicle information, such as vehicle TL data, other location data, vehicle speed, vehicle heading, vehicle acceleration, vehicle system module statuses, or other vehicle status information…, paragraph 0069 page 6). 
As to claim 11, Liu further teaches the sensor unit information of the simulation target vehicle includes at least one of the number, type, specification, and installation position within the vehicle of a sensor included in the sensor unit (…the CAV may use its onboard sensors to detect real objects in its environment and may receive from the simulation system 60 additional data to be used as additional virtual sensor input to indicate to the CAV the presence of additional, virtual vehicles and/or other objects…, paragraph 0095 page 10). 
As to claim 12, Liu further teaches the vehicle driving control algorithm information is an algorithm for calculating a driving command of the vehicle based on the sensor unit output data of the simulation target vehicle (…The simulation of the operating environment of the CAV may generally be carried out by (1) receiving vehicle status information from a connected real vehicle as it moves along a paragraphs 0048-0049 page 3). 
As to claim 13, Liu further teaches the driving command of the vehicle includes at least one of acceleration, deceleration, full stop, driving direction, turn indicator, and lighting of the vehicle (…other messages that contain vehicle information, such as vehicle TL data, other location data, vehicle speed, vehicle heading, vehicle acceleration, vehicle system module statuses, or other vehicle status information…, paragraph 0069 page 6). 
As to claim 14, Liu further teaches in the step (b), driving the simulation target vehicle is controlled based on the calculated output data of the sensor unit of the simulation target vehicle (…The simulation of the operating environment of the CAV may generally be carried out by (1) receiving vehicle status information from a connected real vehicle as it moves along a roadway, wherein the vehicle status information includes location data indicating a location of the real vehicle on the roadway, and (2) generating a simulated environment of the real vehicle on the roadway using a mapped model of the roadway and the vehicle status information, wherein the simulated environment includes one or more virtual vehicles. This simulation of the real vehicle's operating environment may be used for a number of different purposes, one of which is for testing of the CAV on the roadway. Thus, in at least in some embodiments, the method may include sending portions of the simulated environment, including the one or more virtual vehicles, to the CAV for use by the CAV as sensor data indicative of its surrounding environment, whereby the CAV operates in an augmented reality that includes the one or more virtual vehicles. Other virtual objects may be included in addition to or in lieu of the virtual vehicle(s).  After receiving these certain components or portions of the simulated environment, the real CAVs may be expected to behave in a manner consistent with the received simulated virtual vehicles or other objects, and the responses of the CAVs may be measured and used for validation and improvements of the CAV operation. The simulated virtual objects used in the simulated environment may include virtual CAVs, virtual non-connected vehicles, virtual pedestrians, virtual traffic signals, and/or various other virtual components that can be generated for purposes of testing one or more scenarios in which the real CAVs may encounter…., paragraphs 0048-0049 page 3).
As to claim 15, note the discussion of claim 1 above. 
As to claim 16, note the discussion of claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2020/0226226 discloses evaluating computing systems associated with autonomous vehicle services.
U.S Publication No. 2016/0314224 discloses a simulation system includes a user interface configured to facilitate user inputs comprising spontaneous simulated events in a simulated virtual environment during simulated operation of the autonomous vehicle via an autonomous vehicle control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194